Illinois Official Reports

                               Appellate Court



                  People v. Booker, 2015 IL App (1st) 131872



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JAMES BOOKER, Defendant-Appellant.



District & No.    First District, Second Division
                  Docket No. 1-13-1872



Filed             May 12, 2015



Decision Under    Appeal from the Circuit Court of Cook County, No. 11-CR-9567; the
Review            Hon. James M. Obbish, Judge, presiding.



Judgment          Affirmed in part and reversed in part.
                  Cause remanded with directions.


Counsel on        Laura A. Weiler, of DePaul University Legal Clinic, of Chicago, for
Appeal            appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Mary P. Needham, and Clare Wesolik Connolly, Assistant State’s
                  Attorneys, of counsel), for the People.



Panel             JUSTICE LUI delivered the judgment of the court, with opinion.
                  Presiding Justice Simon and Justice Pierce concurred in the judgment
                  and opinion.
                                             OPINION


¶1       Following a bench trial, defendant, James Booker, was convicted of home invasion while
     armed with a dangerous weapon, robbery, attempted robbery, and unlawful restraint. At
     sentencing, the court merged defendant’s unlawful restraint convictions into the home invasion
     counts and sentenced defendant to concurrent prison terms totaling 15 years. On appeal,
     defendant contends that: (1) the State failed to establish beyond a reasonable doubt that he
     committed the offenses because only two of the four witnesses identified him as the
     perpetrator; (2) the trial court erred in denying his motion to quash and suppress because the
     police lacked reasonable suspicion when they detained him; (3) he was denied due process
     when he was convicted of an uncharged offense which was not a lesser-included offense of any
     of the crimes with which he was charged; (4) the 15-year sentence imposed for his four home
     invasion convictions is excessive; (5) three of his home invasion convictions must be vacated
     under the one-act, one-crime doctrine; and (6) the mittimus must be corrected to reflect the
     proper sentence of three years for his attempted robbery conviction. We affirm in part and
     reverse in part.

¶2                                       I. BACKGROUND
¶3       On June 4, 2011, Tomasz Komperda, Robert Rusnak and Tomasz Plewa were performing
     construction work in Tina Calvin’s house at 6049 South Maplewood Avenue in Chicago.
     While Komperda was outside of the house looking for tools in his van, he was suddenly
     approached by a man who pointed a gun at him and demanded money. After taking a $1 bill
     and a GPS navigation system from the van, the offender forced Komperda into the house while
     holding the gun at his back. Once inside, the offender demanded money from the other workers
     and Calvin, all of whom were in or near the kitchen. Calvin eventually ran to another room and
     called 9-1-1. The offender subsequently fled from the house, heading southbound in the alley.
¶4       Police officers responded to a radio dispatch regarding a robbery at Calvin’s house and
     immediately drove there. Within 10 to 15 minutes of getting a description of the offender from
     one of the witnesses, the officers observed defendant at an intersection approximately three
     blocks south of the house. Defendant’s appearance fit the witness’s description of the
     offender–a black male with neck tattoos and a white t-shirt. The officers handcuffed defendant
     and drove him to the house, where two of the four witnesses identified him in a show-up
     procedure. Defendant was arrested and charged with home invasion while armed with a
     firearm, aggravated unlawful restraint, attempted armed robbery, armed robbery and
     aggravated kidnapping.

¶5                               A. Motion to Quash and Suppress
¶6       Prior to trial, defendant filed a motion to quash his arrest and suppress the show-up
     identification (motion to suppress). He argued that the identification evidence should be
     excluded because the police lacked probable cause when they “arrested” him. 1 The State

        1
         During the hearing, defendant also argued that the show-up identification was “impermissibly
     suggestive”; on appeal, however, he does not challenge the propriety of the show-up.

                                                -2-
       argued that defendant was properly detained because he matched the description of the
       offender given by a witness and that he was detained, not arrested, prior to the show-up where
       two of the victims positively identified him.
¶7          During the hearing on his motion to suppress, defendant testified that on June 4, 2011, at
       approximately 1 p.m., he was stopped by police officers at the intersection of 64th Street and
       South Maplewood Avenue, near the house at 2517 West 64th Street where he resided with his
       mother. The officers handcuffed him, put him in an unmarked police vehicle, and drove him
       “down the block” to 6049 South Maplewood. When they arrived at the South Maplewood
       house, the officers displayed him, while handcuffed, to two white men and a white woman.
       According to defendant, the officer “grabbed” his right arm and said to the three witnesses,
       “this is the person that robbed yawl.” The men and woman talked to each other for “about a
       minute,” after which all three said, “I don’t think that’s him.” At the time of his “arrest,”
       defendant had tattoos on both sides of his neck and arms and one on his face.
¶8          Officer Patrick Felker, a Chicago policeman, testified that he conducted the show-up at
       around 1:30 p.m. on June 4 at the house at 6049 South Maplewood Avenue. Felker stated that
       when he and his partner arrived at the house the first time in response to a dispatch regarding a
       robbery, Rusnak met them outside and described the offender as “a male black with tattoos on
       his face and neck and a white t-shirt.” The officers were also told that the offender had fled
       “southbound in the alley.” Felker began to “tour[ ] the area” and within “five to ten minutes,”
       saw defendant “[a]bout three blocks south of there at 64th and Maplewood” with “at least one
       other guy.” The other man was also a black male. Defendant was wearing a white T-shirt and
       had tattoos on his face and neck. When Felker saw him, he “jumped out of the car and detained
       [defendant] and put handcuffs on him.” The officers then drove defendant to the house for the
       show-up identification. Felker explained that, prior to conducting the show-up, he instructed
       each of the four witnesses–Calvin, Rusnak, Plewa and Komperda–to “stay apart” and after
       each witness “looked at [defendant] he was kept to the side.” During the show-up, each witness
       viewed defendant separately and “was not allowed to go back [to the others] and talk about the
       show-up.” Rusnak and Calvin identified defendant as the offender, but Plewa and Komperda
       were unable to identify him positively as the offender. Felker stated that Calvin is a black
       woman.
¶9          Felker admitted that he had not been given a description regarding the offender’s age,
       height, weight, hairstyle, or eye color before he encountered defendant. Additionally, Felker
       acknowledged that in his case report, he noted that the witness had reported neck tattoos on the
       suspect but there was no reference to any facial tattoos. Felker stated that defendant was
       detained, but not arrested, prior to the show-up.
¶ 10        The trial court denied the motion to suppress after finding the detention “reasonable under
       the circumstances.” The court noted that the officers observed defendant “within 10 to 15
       minutes of the offense,” three blocks from the scene of the crime, and that his appearance
       matched the description of the offender, who “had fled southbound into the alley”–a “male
       black wearing a white t-shirt with tattoos on his neck.” The court concluded that the detention,
       handcuffing and transportation of defendant to the crime scene was “appropriate” under the
       circumstances because “[t]he law does allow a brief detention of individuals if appropriate to
       try to make a quick determination as to whether or not that individual is in fact an offender or
       not.”


                                                   -3-
¶ 11       While defendant does not challenge the propriety of the show-up identification, it is worth
       noting that the court found that the police officers “took some significant steps to try to avoid
       the procedure becoming anymore suggestive than a show-up apparently is.” In addressing
       defendant’s argument that alternative identification methods could have been used, the court
       observed that: (1) there was “no information whatsoever that the police had Mr. Booker’s
       photo” and (2) a lineup identification “would have not only taken hours to perform,” but would
       have involved possibly keeping an innocent person in custody at the police station.

¶ 12                                      B. The Bench Trial
¶ 13      At trial, there was no dispute among the State’s witnesses that the offender was a black
       male with neck tattoos wearing a white T-shirt, that he entered the house between noon and 1
       p.m., and that he held a gun at Komperda while yelling at everyone to give him money.
       Furthermore, none of the witnesses recalled that the offender had any speech impediment.

¶ 14                                  1. Robert Rusnak’s Testimony
¶ 15       Rusnak identified defendant in open court as the man who entered the house on June 11
       while Rusnak was working in the kitchen. He testified that defendant was pointing a small,
       dark, brown revolver at Komperda’s back and yelling at everyone to give him money. Rusnak
       noticed that defendant was also holding a $1 bill and had a GPS navigation device in his
       pocket. Calvin, the owner of the house, was “peeking out” from a nearby room “on the
       threshold” of the kitchen. When defendant demanded money from her, she said she had no
       money and “hid back into the room.” Defendant then threatened to shoot everyone if they did
       not give him money. At one point, defendant attempted “to pat [Rusnak] down” in order “to
       see if [Rusnak] had anything in [his] pockets.” Komperda then freed himself from defendant
       and ran to the front of the house, while “Plewa found shelter in one corner of the kitchen” and
       Rusnak ran to another corner. Rusnak then “heard [a] loud noise,” which he believed was
       defendant “fleeing the scene,” and immediately closed the door of the house.
¶ 16       Shortly afterwards, when the police officers arrived at the house, Rusnak told them that the
       offender was a black man with hair just above his shoulders who was “slightly taller” than
       Rusnak and “wearing a white t-shirt just like almost everybody else.” Rusnak acknowledged
       that he did not mention any tattoos on the offender in his initial description to the police
       because Rusnak thought that “it’s a common thing for every black guy to have a tattoo so [he]
       didn’t pay any attention to any tattoos.” During the show-up, Rusnak recognized defendant as
       “the person that came over with the gun in his hand, the person that held us up.”
¶ 17       On cross-examination, Rusnak testified that he did not recall if the offender had a tattoo on
       his face. He further admitted that his view of the offender was limited to the extent that
       Komperda was standing between him and the offender, but stated that his view of defendant
       was “[n]ot completely” obstructed. When the offender tried to pat him down for money, he was
       standing “slightly to the side” and “[w]ithin arm’s reach” of Rusnak.

¶ 18                                   2. Tina Calvin’s Testimony
¶ 19      Calvin identified defendant during the trial as the offender who was in her house on June 4,
       2011. She testified that she was in a room next to the kitchen when she heard a voice “saying
       money, money, money” and saw a “young black man” holding a gun at the back of


                                                   -4-
       Komperda’s head. She described the gun as a “very, very small” black revolver and recalled
       that defendant’s hand had “encompassed most of the gun.” After she told the offender that she
       had no money, she ran into her room and called 9-1-1. She described the offender to the 9-1-1
       operator as a “young black man with a white t-shirt and neck tattoos.”
¶ 20       According to Calvin, the police later brought defendant to her house and told her that “they
       had someone and they wanted [her] to look at him.” Despite having seen the offender for “less
       than two minutes” during the incident, she recognized the suspect that the police brought with
       them as the offender because she “had gotten a good look at his face” and recognized his neck
       tattoos and a mark on his right cheek. Calvin stated that she had noticed a mark on the
       offender’s cheek at the time of the incident, but did not know then that it was a tattoo.
¶ 21       Calvin admitted, during cross-examination, that she did not tell the 9-1-1 operator about
       the mark on defendant’s face when she was reporting the incident and that she did not mention
       any facial tattoos or marks when she spoke with two detectives about the robbery later that day.

¶ 22                                 3. Tomasz Komperda’s Testimony
¶ 23       Komperda testified that he was in the back of his van outside of Calvin’s house when a man
       approached him “with a gun in his hand” and demanded money. According to Komperda, the
       man was a slender black male, approximately 175 centimeters tall, with a tattoo on his neck,
       and he was holding “a small revolver” that was “dark, kind of brown” and “five to six” inches
       long. The offender pointed the gun at Komperda’s head and told him to find some money. He
       later took a dollar bill and a GPS navigation system from the van. He then directed Komperda
       into the house while holding a gun at his back. When they entered the kitchen, the offender also
       pointed the gun at the other workers, Rusnak and Plewa, and demanded money. Eventually, the
       offender “yelled said [sic] something and said something a couple more times” before pushing
       Komperda away. Komperda “ran towards the front of the house and stayed there.” When he
       returned to the kitchen a moment later, the offender had fled.
¶ 24       Komperda testified that when the police first arrived at the house with a suspect in the back
       of the police car, Komperda “was in great shock” and, at the time, did not recognize the
       suspect’s face. However, when he heard the suspect’s voice, he recognized the voice as that of
       the offender who had been in the house. He described the offender’s voice as “specific” and a
       “squeaky kind of voice, childish voice.”
¶ 25       On cross-examination, Komperda explained that he saw the offender’s face during only the
       “first couple moments” because the offender was behind him “throughout all the rest of the
       time.” However, Komperda testified that he “clearly exactly heard his voice” as the offender
       was standing next to him. He recalled that the offender had a “significant” tattoo on his neck
       but could not describe it. He did not recall whether there was a tattoo on the offender’s arms or
       face and did not remember the color of the short-sleeved T-shirt worn by the offender. Finally,
       Komperda did not recall whether the offender had a speech impediment.

¶ 26                                 4. Tomasz Plewa’s Testimony
¶ 27       Plewa testified that he was working in the kitchen when a “black-skinned man walked
       [Komperda] into the kitchen at gunpoint.” Plewa recalled that the gunman had a tattoo on the
       right side of his neck and held a small revolver that was “[s]even to nine inches” long. The
       offender “kept on screaming give him the money.” When the offender grabbed Plewa by the


                                                   -5-
       shirt, Plewa backed up to free himself and “ran into one corner of the kitchen” while Rusnak
       fled to “another corner of the kitchen.” When the police arrived later at the house with a
       suspect, Plewa was unable to identify him as the offender.
¶ 28       Plewa admitted that he did not recall what the offender was wearing or whether there were
       tattoos on his arms; he only noticed the tattoo on the right side of the offender’s neck and did
       not recall any facial tattoos or neck tattoos. Plewa explained that during the show-up, he told
       the police that the suspect “was not the gunman” because he was not “sure if it was that person
       a hundred percent even though that person also had a tattoo” in the same place. He remembered
       that the offender screamed clearly when he was demanding money.

¶ 29                                5. Officer Felker’s Trial Testimony
¶ 30       Officer Felker’s testimony at trial was substantially similar to the testimony he gave at the
       suppression hearing. On June 4, 2011, he was working with a partner when they heard a call
       reporting a person with a gun and someone being held hostage at gunpoint. They drove right
       away to the location of the crime, 6049 South Maplewood Avenue. After Rusnak gave a
       description of the offender, Felker and his partner toured the area and observed a black male,
       with neck tattoos and a white T-shirt, at an intersection on 64th Street and Maplewood, three
       blocks from the scene of the robbery. The officers approached defendant, handcuffed him, and
       brought him to 6049 South Maplewood for a show-up identification procedure. Both Calvin
       and Rusnak identified defendant as the intruder. Defendant was then placed in secure custody
       and transported to the station for processing. Felker prepared an arrest report and a case report.
¶ 31       During cross-examination, Felker testified that he did not recall if defendant was sweating
       when the officers encountered him, but agreed that he did not appear to be out of breath. Felker
       admitted that they did not find a firearm, GPS device, or any proceeds from the robbery. He
       also stated that during his interview of defendant at the police station, he observed defendant
       “slightly stuttering” but did not know “if that was because of an impediment or he was nervous
       or what not.”

¶ 32                                     C. Ruling and Sentencing
¶ 33       The trial court ruled that the State proved, beyond a reasonable doubt, that defendant was
       the offender who had entered the house on June 4, 2011. The court pointed to the evidence of
       “two positive eyewitness identifications within minutes of the offense and *** a voice
       identification from another witness.” The court determined, however, that the conflicting
       accounts regarding the description of the gun–particularly as to its size–presented “quite a
       dispute as to the weapon.” Further, the court pointed out that “[n]o gun was ever fired ***
       [and] no gun is ever recovered when the defendant is placed under arrest three blocks away.”
¶ 34       Ultimately, the trial court found defendant guilty of home invasion while armed with a
       dangerous weapon, robbery, attempted robbery, and unlawful restraint. At sentencing, the
       State offered statements in aggravation and recommended concurrent 15-year prison terms.
       Defendant’s counsel reported that defendant had no prior criminal history other than probation
       as a juvenile for residential burglary and suggested the minimum sentence of six years. After
       giving a detailed explanation of its consideration, the trial court imposed concurrent sentences
       of 15 years for each conviction of home invasion while armed with a dangerous weapon other
       than a firearm (720 ILCS 5/12-11(a)(1) (West 2010)), 5 years for the robbery conviction (720
       ILCS 5/18-1(a) (West 2010)), and 3 years for each attempted robbery conviction (720 ILCS

                                                   -6-
       5/8-4, 18-1(a) (West 2010)). Defendant’s unlawful restraint convictions were merged into the
       home invasion counts. Defendant was given 694 days’ credit for time served.

¶ 35                                          II. ANALYSIS
¶ 36       On appeal, defendant argues that: (1) the State failed to prove him guilty of the offenses
       beyond a reasonable doubt; (2) the police lacked a reasonable suspicion to detain him based on
       the description given by the witness; (3) the trial court improperly convicted him of the
       uncharged offense of home invasion with a dangerous weapon when it was not a
       lesser-included offense of any of the charged offenses; (4) the 15-year sentences for his home
       invasion convictions are excessive and the court failed to consider mitigating circumstances;
       (5) three of his four sentences for home invasion must be vacated under the one-act, one-crime
       doctrine; and (6) the mittimus should be corrected to reflect a three-year sentence for attempted
       robbery.
¶ 37       Before we can address the issue of whether there was sufficient evidence to sustain
       defendant’s convictions, we must first resolve two of the other issues raised by defendant: (1)
       whether the police officers had a reasonable, articulable suspicion when they stopped and
       detained defendant; and (2) whether defendant’s convictions for the uncharged offense of
       home invasion with a dangerous weapon other than a firearm violate due process.

¶ 38                                 A. Reasonable, Articulable Suspicion
¶ 39       Defendant contends that the trial court erred in denying his motion to suppress because the
       police lacked a reasonable, articulable suspicion to detain him for the show-up identification.2
       The review of a trial court’s ruling on a motion to suppress presents mixed questions of law
       and fact. People v. Wear, 229 Ill. 2d 545, 561 (2008); People v. Gherna, 203 Ill. 2d 165, 175
       (2003). The trial court’s factual findings will be upheld unless they are against the manifest
       weight of the evidence. Gherna, 203 Ill. 2d at 175. This deferential standard “is premised upon
       the reality that the circuit court is in ‘a superior position to determine and weigh the credibility
       of the witnesses, observe the witnesses’ demeanor, and resolve conflicts in the witnesses’
       testimony.’ ” Id. (quoting People v. Gonzalez, 184 Ill. 2d 402, 412 (1998)). “Where no dispute
       exists as to the underlying facts, our task is to determine the legal effect of those facts, i.e.,
       whether the trial court’s ultimate ruling that suppression was warranted was correct.” People v.
       Close, 238 Ill. 2d 497, 504 (2010). Therefore, whether the evidence should have been
       suppressed is subject to a de novo determination. Id.; People v. Ross, 317 Ill. App. 3d 26, 29
       (2000).
¶ 40       An investigative detention is reasonable under the fourth amendment if the officer is “able
       to point to specific and articulable facts which, taken together with rational inferences from
       those facts, reasonably warrant that intrusion.” Terry v. Ohio, 392 U.S 1, 21 (1968). Under
       Terry, an officer may conduct an investigatory stop without violating search and seizure laws if
       he has a reasonable suspicion, based on specific and articulable facts, that the person has
       committed or is about to commit a crime. 392 U.S. at 21-22. See also 725 ILCS 5/107-14
       (West 2012) (codifying the Terry standard in the Illinois Code of Criminal Procedure of 1963).

           2
            We note that, on appeal, defendant has abandoned his argument that the show-up identification
       was the product of an illegal arrest or that the police lacked probable cause to arrest him and, therefore,
       has waived the issue. Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013).

                                                       -7-
¶ 41       The validity of a Terry stop for investigative reasons turns on the totality of the
       circumstances known to a police officer at the time of the stop. People v. Jackson, 2012 IL App
       (1st) 103300, ¶ 18. As our supreme court has observed, “[t]he facts supporting the officer’s
       suspicions need not meet probable cause requirements, but they must justify more than a mere
       hunch” and “should be considered from the perspective of a reasonable officer at the time that
       the situation confronted him or her.” People v. Thomas, 198 Ill. 2d 103, 110 (2001) (citing
       People v. Long, 99 Ill. 2d 219, 228-29 (1983)). In other words, we must ask whether “ ‘the
       facts available to the officer at the moment of the seizure *** “warrant a man of reasonable
       caution in the belief” that the action taken was appropriate.’ ” Close, 238 Ill. 2d at 505 (quoting
       Terry, 392 U.S. at 21-22); see also Ross, 317 Ill. App. 3d at 29 (“The reasonableness of an
       investigatory stop may be determined by examining whether the police were aware of specific
       facts giving rise to reasonable suspicion and whether the police intrusion was reasonably
       related to the known facts.”).
¶ 42       Here, Officer Felker testified that, within minutes of the robbery, a witness told him that
       the suspect was a black male with neck tattoos wearing a white T-shirt. Based on information
       that the offender fled “southbound in the alley,” he searched the area south of the crime scene.
       Within 10 to 15 minutes, he found defendant at an intersection three blocks south of the crime
       scene and he thought defendant “absolutely” fit the witness’s description of the suspect.
       Considering the totality of the circumstances known to Officer Felker at the time he
       encountered defendant, including that he found defendant in close proximity to the crime scene
       within a short window of time after the incident and the distinguishing characteristics of a neck
       tattoo and a white T-shirt, we conclude that Officer Felker had sufficient facts to support a
       reasonable suspicion under Terry and section 107-14.
¶ 43       We find the facts in this case to be very similar to those in People v. Bennett, 376 Ill. App.
       3d 554, 565 (2007). In Bennett, the police officer stopped the defendant after searching the
       nearby area for a shooting suspect whom a witness described as “a black male wearing a black
       ‘hoodie.’ ” Id. at 556. The officer saw the defendant, a black man wearing a black hoodie,
       running down the street where the perpetrator had reportedly fled. Id. at 564. After summoning
       the defendant over to the squad car, the officer placed his hand on the defendant’s chest and felt
       “a rapid heart beat.” Id. at 556. The defendant was handcuffed and driven two blocks away, to
       the scene of the shooting, where the witness identified him as the gunman in a show-up. Id. at
       556-57. This court affirmed the defendant’s conviction after finding that the officer had “the
       minimal articulable suspicion required to stop defendant” when he encountered him, based on
       the description of the suspect. Id. at 564.
¶ 44       Here, as in Bennett, the trial court correctly determined that the information known to
       Officer Felker at the time he detained defendant, i.e., the suspect’s gender, skin color, neck
       tattoo, white T-shirt, and direction of flight, was sufficient to support the officer’s “minimal
       articulable suspicion” that defendant was the offender.
¶ 45       We also find support for our conclusion in Ross, 317 Ill. App. 3d at 30, where we upheld
       the detention of a defendant about half a block away from the crime scene, because the “facts
       provided at least the minimal articulable suspicion required to stop [him].” The victim in that
       case had reported being robbed and choked by “a black man wearing a blue shirt and pants.”
       Id. at 28. The officer testified that at the time he saw and stopped the defendant, a black man
       wearing a blue shirt who was approximately “one block plus about 100 feet” from the victim’s
       home, there were no other pedestrians in the area. Id. On appeal, we reversed the trial court’s

                                                    -8-
       order granting defendant’s motion to quash and suppress. We found that there was reasonable
       suspicion to support the officer’s detention of defendant because the defendant matched the
       description given by the victim, and was seen walking a little more than a block from the
       victim’s home “within minutes of the crime.” Id. at 30.
¶ 46       Defendant argues that the description given in this case was insufficient to justify a
       reasonable, articulable suspicion because there was “no information regarding the suspect’s
       age, height, weight, complexion, facial hair, or other distinguishable characteristics.”
       However, this court has noted that a general description of a suspect together with “other
       specific circumstances that would lead a reasonably prudent person to believe the action taken
       was appropriate can constitute sufficient cause to stop or arrest.” Ross, 317 Ill. App. 3d at
       29-30. See also People v. Cox, 295 Ill. App. 3d 666, 668 (1998) (upholding Terry stop where
       the description of the suspect was limited to gender, skin color, shirt color, and height). When
       viewing the totality of the facts existing at the time Officer Felker stopped defendant, we
       cannot conclude that a lack of description as to the offender’s hair color, height, weight, or
       distinguishing marks in addition to the neck tattoo negated the existence or strength of the facts
       sufficient to support the officer’s reasonable suspicion.
¶ 47       Defendant also asserts that Officer Felker’s testimony at the suppression hearing regarding
       the description he received from Rusnak prior to the stop was contradicted by Rusnak’s
       testimony at trial. Specifically, defendant alludes to Rusnak’s trial testimony that he did not
       mention the neck tattoos to the police because, in his experience, “it was very common for
       black men to have tattoos.” Defendant further suggests that Officer Felker’s reliance on
       information about the southbound direction of flight was faulty because the evidence at trial
       shows that “none of the witnesses actually saw the offender leave the house.”
¶ 48       We find no merit in this argument. First, defendant conflates the issue of what the officer
       knew at the time of the stop and the testimony of trial witnesses months after the stop. Contrary
       to defendant’s assertion, the relevant inquiry as to whether Officer Felker had reasonable
       suspicion to detain defendant turns on the evidence regarding the facts or information known
       to him at the time of the stop. See Close, 238 Ill. 2d at 505 (requiring the “specific and
       articulable facts” that support the officer’s reasonable suspicion to exist at the “inception” of
       the stop (internal quotation marks omitted)). Second, we defer to the trial court’s findings of
       fact because the trial court “is in ‘a superior position to determine and weigh the credibility of
       the witnesses, observe the witnesses’ demeanor, and resolve conflicts in the witnesses’
       testimony.’ ” Gherna, 203 Ill. 2d at 175 (quoting Gonzalez, 184 Ill. 2d at 412). In order to
       justify a departure from the court’s factual findings, we must find that they are against the
       manifest weight of the evidence. Gherna, 203 Ill. 2d at 175. Here, the trial court heard Officer
       Felker’s testimony at the hearing on the motion to suppress and also heard testimony from both
       Rusnak and Officer Felker at the bench trial. In addition to denying defendant’s motion to
       suppress after the motion hearing, the trial court also denied defendant’s motion for judgment
       notwithstanding the verdict after the bench trial in which defendant argued that the trial court
       erred in denying his motion to suppress. From this we can infer that the trial court accepted
       Felker’s testimony at the hearing, even in light of the potentially conflicting witness testimony
       presented at trial, and, furthermore, we do not find the court’s findings to be against the
       manifest weight of the evidence.
¶ 49       Finally, defendant cites People v. Washington, 269 Ill. App. 3d 862 (1995), as support for
       his argument that no reasonable suspicion existed to warrant the stop in this case. In

                                                   -9-
       Washington, two police officers testified that after receiving a radio dispatch concerning a
       robbery at a nearby restaurant, they saw defendant and approached him “because he fit the
       description *** [from] the radio dispatch.” Id. at 864-65. However, the State failed to present
       any evidence at trial regarding (1) the “perpetrator’s appearance” as described by the dispatch
       or (2) the “appearance or clothing of the defendant at the time of the stop.” Id. at 866-67. The
       court granted the motion to suppress because it held that absent such evidence, the State could
       not establish sufficient facts to demonstrate that the officers had reasonable suspicion to stop
       the defendant. Id. at 866. A majority of the divided panel affirmed the trial court’s ruling,
       explaining that “the trial court had no opportunity to determine whether the description of the
       offender and the physical characteristics of the defendant were similar enough to justify the
       detention of the defendant.”3 Id. at 867.
¶ 50       Here, we are presented with a completely different situation than that encountered by the
       court in Washington. Whereas in Washington there was no description of the offender
       presented at trial, the State here presented testimony that Officer Felker received a description
       of the offender as a black man with neck tattoos wearing a white T-shirt who had fled south
       from the crime scene. The police detained defendant because he matched that precise
       description and because he was found approximately three blocks south of the crime scene
       within 15 minutes of the crime. Defendant’s reliance on Washington is ultimately misplaced.

¶ 51                                  B. Conviction of Uncharged Offense
¶ 52       Defendant also asserts that his convictions for home invasion must be vacated because
       home invasion while armed with a dangerous weapon other than a firearm is not a
       lesser-included offense of home invasion while armed with a firearm, and he was charged only
       with the latter. Initially, the State contends that defendant forfeited this issue on appeal because
       he failed to object to his convictions for home invasion with a dangerous weapon and failed to
       raise the issue in his posttrial motion. The State further claims that defendant forfeited review
       of this issue under the plain error doctrine because he failed to request a plain error review in
       his opening brief. Defendant’s reply brief, however, does raise plain error and is sufficient to
       allow consideration of the issue under the plain error doctrine. People v. Ramsey, 239 Ill. 2d
       342, 412 (2010). Under the plain error doctrine, we may consider a forfeited issue if a clear and
       obvious error occurred and either: (1) the evidence is so closely balanced that the error alone
       threatened to tip the scales of justice against the defendant; or (2) the error is so serious that it
       affected the fairness of the trial and undermined the integrity of the judicial process. People v.

           3
            In Washington, the majority also observed, “albeit parenthetically,” that had the trial court
       considered the testimony which the State sought to admit through an offer of proof, i.e., that the
       perpetrator was described as a “male black wearing a blue coat and black hat” at the time of the crime
       and the defendant was “a male black who was wearing a blue coat and a black hat” at the time of the
       stop, such information would still have been insufficient to justify the stop. (Internal quotation marks
       omitted.) Id. at 868. In further dicta, the majority opined that this evidence would have been refuted by
       the defendant’s testimony that when he was stopped, he was wearing “a dark blue hat and a blue
       Chicago Bears ‘starter jacket,’ ” an article of clothing that the majority concluded was “a distinctive
       and readily discernable item of apparel.” (Internal quotation marks omitted.) Id. However, because the
       holding in Washington was based on the lack of any evidence of the specific description that the police
       had before the stop, we need not consider the court’s parenthetical findings. People v. Miller, 355 Ill.
       App. 3d 898, 904 n.1 (2005).

                                                      - 10 -
       Piatkowski, 225 Ill. 2d 551, 565 (2007). Under either prong, the defendant has the burden of
       persuasion, and if he fails to satisfy this burden, the “ ‘procedural default must be honored.’ ”
       Walker, 232 Ill. 2d at 124 (quoting People v. Keene, 169 Ill. 2d 1, 17 (1995)).
¶ 53        We first consider whether an error occurred in this case, namely, whether a clear and
       obvious error resulted when the court convicted defendant of the uncharged offense of home
       invasion while armed with a dangerous weapon other than a firearm. “A defendant in a
       criminal prosecution has a fundamental due process right to notice of the charges brought
       against him.” People v. Kolton, 219 Ill. 2d 353, 359 (2006). Accordingly, a defendant may not
       be convicted of an offense with which he was not charged, unless it is a lesser-included offense
       of the charged crime and “the evidence adduced at trial rationally supports a conviction on the
       lesser-included offense and an acquittal on the greater offense.” Id. at 359-60. “Whether a
       charged offense encompasses another as a lesser-included offense is a question of law, which
       this court reviews de novo.” Id. at 361 (citing People v. Landwer, 166 Ill. 2d 475, 486 (1995)).
       To determine whether an uncharged offense is a lesser-included offense of the charged
       offense, a court first “looks to the allegations in the charging instrument to see whether the
       description of the greater offense contains a ‘broad foundation’ or ‘main outline’ of the lesser
       offense.” Kolton, 219 Ill. 2d at 361.
¶ 54        Here, the State charged defendant with four counts of home invasion while armed with a
       firearm in violation of section 12-11(a)(3) of the Criminal Code of 1961 (Code) (720 ILCS
       5/12-11(a)(3) (West 2012)). The information specifically alleged that defendant entered the
       dwelling place of another and “WHILE ARMED WITH A FIREARM, HE USED FORCE OR
       THREATENED THE IMMINENT USE OF FORCE UPON [the victims] WITHIN SUCH
       DWELLING PLACE ***.” (Emphasis added.) Subsection (a)(3) of the home invasion statute
       requires evidence that the accused knowingly entered the dwelling “[w]hile armed with a
       firearm.” 720 ILCS 5/12-11(a)(3) (West 2012). In contrast, subsection (a)(1) of the statute
       requires evidence that the accused enters the dwelling “[w]hile armed with a dangerous
       weapon, other than a firearm.” 720 ILCS 5/12-11(a)(1) (West 2012).
¶ 55        After the State presented its evidence, the court determined that the State had proven
       defendant guilty of home invasion, but had not proven that a firearm was used. The court then
       convicted defendant of home invasion with a dangerous weapon other than a firearm pursuant
       to subsection (a)(1). 720 ILCS 5/12-11(a)(1) (West 2012). However, defendant was not
       specifically charged with an offense under subsection (a)(1) of the home invasion statute.
       Furthermore, there was no evidence presented at trial to show that at the time of the
       commission of the crime, defendant was armed with any type of dangerous weapon other than
       a firearm.
¶ 56        Based on the discrepancy in the charged offenses, defendant argues that his conviction for
       home invasion with a dangerous weapon is “fatally flawed” for three reasons. First, defendant
       argues he was never charged with this offense under section 12-11(a)(1) of the Code. Second,
       the offense of home invasion with a dangerous weapon is not a lesser-included offense of home
       invasion with a firearm. Third, the court found that no weapon was used, invalidating any
       conviction of home invasion with a dangerous weapon.
¶ 57        Another division of this court recently considered a similar argument in People v. Clark,
       2014 IL App (1st) 123494, appeal allowed, No. 118845 (Ill. Mar. 25, 2015). There, the State
       charged the defendant with aggravated vehicular hijacking while armed with a firearm (720
       ILCS 5/18-4(a)(4) (West 2010)) and armed robbery while armed with a firearm (720 ILCS

                                                  - 11 -
       5/18-2(a)(2) (West 2010)). Clark, 2014 IL App (1st) 123494, ¶ 1. After a bench trial, the court
       found the defendant guilty of the uncharged offenses of aggravated vehicular hijacking while
       armed with a dangerous weapon other than a firearm (720 ILCS 5/18-4(a)(3) (West 2010)) and
       armed robbery while armed with a dangerous weapon other than a firearm (720 ILCS
       5/18-2(a)(1) (West 2010)), “finding that those offenses were lesser-included offenses of the
       charged offenses.” Clark, 2014 IL App (1st) 123494, ¶ 1. On appeal, the defendant claimed
       that the offenses of which he was convicted were not lesser-included offenses of those offenses
       with which he was charged. Id.
¶ 58       In reaching its decision, the Clark court reviewed two prior decisions, People v. McBride,
       2012 IL App (1st) 100375, ¶¶ 24, 26 (finding that a firearm did not constitute a “dangerous
       weapon, other than a firearm” as defined in the aggravated vehicular hijacking statute because
       the plain language of the statute “specifically excludes firearms” (internal quotation marks
       omitted)), and People v. Barnett, 2011 IL App (3d) 090721, ¶ 38 (concluding that the offense
       of armed robbery while armed with a dangerous weapon other than a firearm was not a
       lesser-included offense of armed robbery while armed with a firearm because “the language of
       the [armed robbery] statute clearly demonstrates [the two offenses] *** are mutually exclusive
       of each other”). The court found that, like McBride and Barnett, “the allegation that defendant
       was armed with a firearm necessarily excluded an allegation that defendant was armed with a
       dangerous weapon other than a firearm.” Clark, 2014 IL App (1st) 123494, ¶ 32. After
       determining that the charging instrument in Clark lacked any language from which “to
       reasonably infer an allegation that defendant was armed with a dangerous weapon other than a
       firearm,” the court concluded that the uncharged offenses (aggravated vehicular hijacking
       while armed with a dangerous weapon and armed robbery while armed with a dangerous
       weapon other than a firearm) were not lesser-included offenses of the charged offenses
       (aggravated vehicular hijacking with a firearm and armed robbery with a firearm). Id.
       Therefore, the court vacated the defendant’s convictions for the uncharged offenses, noting
       that “the information did not state a ‘broad foundation or main outline’ of either aggravated
       vehicular hijacking *** or armed robbery *** [under the respective criminal statutes].
       [Citation.]” Id. ¶ 34.
¶ 59       We find the legal reasoning in Clark compelling and particularly applicable to this case.
       Like the criminal statutes at issue in that case, the home invasion statute distinguishes between
       the commission of the offense “with a firearm” from the commission of the offense “with a
       dangerous weapon, other than a firearm,” by ascribing those two factors to different
       subsections of the statute. See 720 ILCS 5/12-11(a)(1), (a)(3), 18-2(a)(1), (a)(2), 18-4(a)(3),
       (a)(4) (West 2010). Therefore, the allegation that defendant was armed with a dangerous
       weapon other than a firearm cannot be reasonably inferred from the allegation that defendant
       was armed with a firearm, because the latter necessarily excludes the former. Because the
       information charging defendant with home invasion “while armed with a firearm” did not state
       a “broad foundation” or “main outline” of home invasion while armed with a dangerous
       weapon other than a firearm, we find that the trial court erred when it convicted defendant of
       the uncharged offense of home invasion with a dangerous weapon other than a firearm.
       (Internal quotation marks omitted.) Clark, 2014 IL App (1st) 123494, ¶ 34.
¶ 60       We have considered the cases cited by the State and find them distinguishable from the one
       at bar. See People v. Washington, 2012 IL 107993; People v. Garcia, 188 Ill. 2d 265 (1999).
       The State initially argues that Washington supports its argument that home invasion while


                                                  - 12 -
       armed with a dangerous weapon other than a firearm is a lesser-included offense of home
       invasion while armed with a firearm. In Washington, the supreme court held that there was no
       variance between an indictment charging defendant with offenses “ ‘while armed with a
       dangerous weapon, to wit: a firearm’ ” and the proof at trial showing that defendant committed
       the offenses “while armed with a dangerous weapon–a gun.” 2012 IL 107993, ¶¶ 40-41. It is
       unclear why the State believes this case supports its position. The question here is not whether
       there is a variance between the indictment and the proof at trial; the question is whether home
       invasion while armed with a dangerous weapon other than a firearm is a lesser-included
       offense of home invasions while armed with a firearm. Moreover, the criminal statutes at issue
       in Washington differed significantly in that they required proof that the defendant “was armed
       with a dangerous weapon,” whereas, here, a violation of subsection (a)(1) requires that
       defendant be armed “with a dangerous weapon, other than a firearm.” (Emphasis added.) 720
       ILCS 5/12-11(a)(1) (West 2012). We ultimately find Washington inapposite to the present
       case.
¶ 61       The State’s reliance on Garcia is equally unavailing. There, the defendant was charged
       with possession of a controlled substance with intent to deliver (720 ILCS 570/401(a)(2)(A)
       (West 1994)). Garcia, 188 Ill. 2d at 267. After the parties rested, the trial court sua sponte
       ordered the jury to be instructed on the lesser-included offense of possession of a controlled
       substance (720 ILCS 570/402(a)(2)(A) (West 1994)), and the jury found defendant guilty of
       the lesser-included offense. Id. at 269. Our supreme court decided that the trial court could give
       the jury a sua sponte instruction on a lesser-included offense. Id. at 269-70, 276. Here,
       however, the question is not whether defendant’s conviction of a lesser-included offense
       passed procedural muster but, rather, whether defendant was convicted of an act that is in fact
       a lesser-included offense of the charged offense. In Garcia, there was no dispute that
       possession of a controlled substance was a proper lesser-included offense; here, on the other
       hand, home invasion with a dangerous weapon is not a lesser-included offense of home
       invasion with a firearm for the reasons discussed above. Garcia is inapplicable.
¶ 62       We lastly note that any suggestion by the State that defendant’s challenge to the
       information requires a showing that he was prejudiced in the preparation of his defense is a
       mischaracterization of defendant’s argument. Defendant does not challenge the contents of the
       information; instead, he argues that the trial court erred in finding him guilty of an offense with
       which he was not charged.
¶ 63       We must now consider whether the court’s error rises to the level of plain error. Here,
       defendant contends that the second prong of the plain error doctrine applies, arguing that
       “convicting a defendant of an uncharged offense that is not a lesser-included offense of the
       charged offense violates due process and implicates the integrity of the judicial process.” See
       People v. McDonald, 321 Ill. App. 3d 470, 472-74 (2001) (finding plain error under the second
       prong where the defendant was convicted of an uncharged offense that was not a
       lesser-included offense of the charged offense). The State claims that the second prong of plain
       error is the equivalent of “structural error” under the federal constitution, which has only been
       recognized as existing in a limited class of cases, including: a complete denial of counsel; trial
       before a biased judge; racial discrimination in the selection of a grand jury; denial of
       self-representation at trial; denial of a public trial; and a defective reasonable doubt instruction.
       In support, the State cites People v. Glasper, 234 Ill. 2d 173, 197-98 (2009), and People v.



                                                    - 13 -
       Thompson, 238 Ill. 2d 598, 609 (2010), and concludes that convicting a defendant of an
       uncharged offense does not fall under the limited class of structural errors.
¶ 64        The court in Clark also considered this issue, explicitly disagreeing that either Glasper or
       Thompson limited the second prong of plain error to the above six categories. 2014 IL App
       (1st) 123494, ¶¶ 38-40. The court noted that, in Glasper, the supreme court considered whether
       a prosecutor’s statements in closing arguments could constitute plain error under the second
       prong and “did not indicate that prosecutorial misconduct could not be plain error because it
       was not one of the six types of structural error identified by the United States Supreme Court.”
       Clark, 2014 IL App (1st) 123494, ¶ 38. The Clark court also observed that, in Thompson, the
       supreme court concluded only that a violation of Illinois Supreme Court Rule 431(b) (eff. May
       1, 1997) was not plain error under the second prong because “it did ‘not implicate a
       fundamental right or constitutional protection,’ and the defendant failed to show that the error
       resulted in an unfair trial.’ ” Clark, 2014 IL App (1st) 123494, ¶ 39 (quoting Thompson, 238
       Ill. 2d at 614-15). The Clark court then explained that although Glasper and Thompson
       “equated second-prong plain error to structural error, they did not restrict plain error to the six
       types of structural error that have been recognized by the United States Supreme Court”;
       further, the Illinois Supreme Court “has held that second-prong plain error applies to errors
       other than those six errors.” Clark, 2014 IL App (1st) 123494, ¶ 40.
¶ 65        We agree with Clark that the second prong of plain error is not limited to the six types of
       error that have been recognized by the United States Supreme Court. We, too, thus consider
       whether defendant’s convictions of an uncharged, but not lesser-included, offense resulted in
       an error “so serious that it affected the fairness of the defendant’s trial and challenged the
       integrity of the judicial process.” Piatkowski, 225 Ill. 2d at 565. We find that such an error
       occurred. As the Clark court noted, “Convicting a defendant of an uncharged offense that is not
       a lesser-included offense of a charged offense violates a defendant’s fundamental due process
       right to notice of the charges brought against him.” (Internal quotation marks omitted.) Clark,
       2014 IL App (1st) 123494, ¶ 41. We find, as did the court in Clark, that the second prong of
       plain error is triggered by a conviction of an uncharged offense. McDonald, 321 Ill. App. 3d at
       473-74. Accordingly, we reverse defendant’s convictions and sentences for home invasion
       while armed with a dangerous weapon.

¶ 66                                   C. Sufficiency of the Evidence
¶ 67       Having vacated defendant’s convictions and sentences for home invasion, we now
       determine whether the State presented sufficient evidence to prove defendant guilty beyond a
       reasonable doubt of robbery, attempted robbery, and unlawful restraint. Defendant contends
       that the State failed to meet its burden of proof because the witness identifications were
       unreliable. He argues that only two of the four witnesses identified him as the offender and that
       those witnesses had an obstructed view of the offender. He also challenges the accuracy and
       reliability of the offender descriptions.
¶ 68       The standard of review on a challenge to the sufficiency of the evidence is whether, after
       viewing the evidence in a light most favorable to the prosecution, any rational trier of fact
       could have found the essential elements of the crime beyond a reasonable doubt. People v.
       Siguenza-Brito, 235 Ill. 2d 213, 224 (2009). When considering a challenge to the sufficiency of
       the evidence, it is not our function to retry the defendant; it is the responsibility of the trier of
       fact to fairly resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

                                                    - 14 -
       inferences from the facts. Id. at 228. We will only reverse a conviction if the evidence is so
       unreasonable, improbable, or unsatisfactory as to justify a reasonable doubt of the defendant’s
       guilt. People v. Jackson, 232 Ill. 2d 246, 281 (2009).
¶ 69        As an initial matter, we note that the trial court specifically found that the four occurrence
       witnesses were “very credible” and that their testimony was “unimpeached” and “reasonably
       consistent with each other.” The court even went so far as to remark that Calvin was an
       “extraordinarily credible witness” who sought to be “careful and accurate” when reporting her
       account of the incident and description of the offender. A reviewing court will not substitute its
       judgment for that of the trier of fact on issues of witness credibility or the weight of the
       evidence. Siguenza-Brito, 235 Ill. 2d at 224-25. We further find it notable that the trial court
       acknowledged that the reliability of the identification testimony could be challenged if the
       circumstances demonstrated that the show-up was “suggestive”; significantly, the court
       pointed out that the “witnesses were clear that Officer Felker *** never at any time said the
       police were the ones that tried to create an identification or tried to suggest an identification.”
¶ 70        Generally, identification by a single witness is sufficient to support a conviction if the
       defendant is viewed under circumstances permitting a positive identification. People v. Lewis,
       165 Ill. 2d 305, 356 (1995); People v. Gabriel, 398 Ill. App. 3d 332, 341 (2010). In assessing
       the reliability of a witness identification, the following well-established factors are to be
       considered: (1) the witness’s opportunity to view the defendant during the offense; (2) the
       witness’s degree of attention at the time of the offense; (3) the accuracy of the witness’s prior
       description of the defendant; (4) the witness’s level of certainty at the subsequent
       identification; and (5) the length of time between the crime and the identification. People v.
       Slim, 127 Ill. 2d 302, 307-08 (1989) (citing Neil v. Biggers, 409 U.S. 188 (1972)).
¶ 71        Rusnak and Calvin both had sufficient opportunity to view defendant with a reasonable
       degree of attention. The record shows that the attack occurred in the middle of the day and
       there is no evidence that the house or kitchen were dark or unlighted. Rusnak said he had
       several minutes, “[f]ive, ten minutes,” to observe defendant as he entered the kitchen, held a
       gun on Komperda, and demanded money from everyone. At one point, he was standing within
       arm’s reach of defendant. Calvin also testified that she “made sure [she] had gotten a good
       look” at the offender’s face. Both witnesses had sufficient time and opportunity to observe
       defendant with a reasonable degree of attention during the incident. See People v. Herrett, 137
       Ill. 2d 195, 204 (1990) (finding that an eyewitness had a sufficient opportunity to see the
       defendant where the witness observed the defendant’s face for “several seconds”); People v.
       Negron, 297 Ill. App. 3d 519, 530-31 (1998) (finding no reasonable doubt where the witnesses
       identified the defendants after viewing their attackers for “not *** more than several
       seconds”).
¶ 72        Moreover, both Rusnak and Calvin gave similar and consistent descriptions of the offender
       prior to identifying him in person at the show-up. Rusnak testified that he described the
       offender to the police as “slightly taller” than him with hair that was just above
       shoulder-length, wearing a white T-shirt and Calvin testified that she described the offender to
       the 9-1-1 operator as a “young black man with a white t-shirt and neck tattoos.” The police
       officers received a description from Rusnak at the house before they detained defendant and
       the description matched the defendant when he was stopped by the police only a few blocks
       from the scene of the crime. At the show-up, Rusnak and Calvin positively identified
       defendant as the offender. Later at trial, both witnesses identified defendant in open court.

                                                   - 15 -
       These descriptions were not rebutted by any other witness’s testimony. Although Komperda
       and Plewa could not identify defendant in person during the show-up, neither of them testified
       that defendant could not have been the offender and both recalled the perpetrator being a black
       male with a tattoo on his neck.
¶ 73        Furthermore, both Rusnak and Calvin identified defendant as the offender within a short
       period of time after the crime occurred. Calvin testified that she identified defendant as the
       offender less than five minutes after she had seen him in her kitchen. Officer Felker testified at
       trial that he and his partner heard the robbery call over the radio at approximately 12:45 p.m.
       when they were not “too far away” from the address. They then went to the scene, where they
       received a description of the offender and at approximately 12:53 p.m. “and 51 seconds,”
       Felker radioed “OEMC” to report that they had detained a possible suspect, i.e., defendant,
       three blocks away from Calvin’s home. Finally, the record gives no indication that either
       Rusnak or Calvin ever expressed doubt that defendant was the offender.
¶ 74        Rusnak and Calvin’s identification of defendant is further supported by Komperda’s
       testimony that he recognized defendant’s voice as the voice of the offender who was in the
       house. Komperda was with the offender for the longest period of time. Not only did Komperda
       claim he “clearly exactly heard [the offender’s] voice” as the offender stood next to him
       holding a gun to his head, but Komperda even recalled, when identifying defendant’s voice,
       that it was “specific” and a “squeaky kind of voice, childish voice”–like that of the offender.
¶ 75        Defendant argues that Komperda and Plewa–the two witnesses that did not positively
       identify him as the offender–had the best opportunity to observe the offender and that it is
       “counter-intuitive that the witnesses who had the best opportunity to view the offender did not
       identify [defendant] as such, while those who saw the offender least did identify him.”
       However, defendant cites no legal authority in support of his contention. Ill. S. Ct. R. 341(h)(7)
       (eff. Feb. 6, 2013); see also In re Marriage of Johnson, 2011 IL App (1st) 102826, ¶ 25 (noting
       it is “well settled that *** bare contentions that fail to cite any authority do not merit
       consideration on appeal”). Moreover, identification by a single witness is sufficient to support
       a conviction if the defendant is viewed under circumstances permitting a positive identification
       (Lewis, 165 Ill. 2d at 356; Gabriel, 398 Ill. App. 3d at 341), and here, as we discussed above,
       both Rusnak and Calvin identified defendant as the offender under circumstances permitting a
       positive identification. Accordingly, defendant’s argument fails.
¶ 76        Defendant’s argument also relies heavily on the fact that none of the witnesses told police
       that the offender had a facial tattoo or a stutter, both of which he allegedly had at the time of the
       incident. This argument is not persuasive. “[C]ourts have consistently recognized that vague or
       discrepant descriptions do not necessarily render identifications unreliable, because very few
       witnesses are trained to be keen observers.” People v. Dereadt, 2013 IL App (2d) 120323,
       ¶ 23. See People v. Williams, 118 Ill. 2d 407, 413-14 (1987) (witness’s failure to mention the
       defendant’s facial hair did not render her identification unreliable); People v. Nims, 156 Ill.
       App. 3d 115, 120-21 (1986) (victim’s failure to mention the defendant’s facial scars did not
       render her identification unreliable); People v. Bias, 131 Ill. App. 3d 98, 104-05 (1985)
       (inaccuracies regarding the “presence or absence of a beard, mustache, or tattoo *** do not
       render an identification utterly inadmissible”). Moreover, the trial court in this case directly
       addressed the defense argument about the lack of description involving a facial tattoo. While
       acknowledging that both sides had stipulated to a description of defendant’s various tattoos,
       including a facial tattoo that contained the word “SOX,” the court stated that it did not observe

                                                    - 16 -
       “any tattoos visible on [defendant’s] face” during the course of the trial and that defendant’s
       tattoos were not “something so unique and out of the ordinary that failure of the witness to
       observe them” would compromise the witness’s testimony.
¶ 77       We find no reason to disregard or discredit the trial court’s assessment of the witnesses’
       credibility and the reliability of their testimony. Viewing the evidence in the light most
       favorable to the prosecution, we cannot say that the identifications were so unreasonable,
       improbable, or unsatisfactory that they raise a reasonable doubt of defendant’s guilt. We find,
       therefore, that the State presented sufficient evidence to sustain defendant’s convictions.

¶ 78                                      D. Sentencing Issues
¶ 79       Because we are vacating defendant’s convictions and sentences for the home invasion
       counts, we need not reach his arguments that the 15-year sentences were excessive and that
       three of the four convictions and sentences for home invasion should be vacated under the
       one-act, one-crime doctrine. Instead, we remand this cause to the trial court for sentencing on
       defendant’s unlawful restraint convictions, which were previously merged into the home
       invasion counts.

¶ 80                                  E. Correction of the Mittimus
¶ 81       Defendant asks that the mittimus, which currently reflects five-year prison sentences for
       his attempted robbery convictions, be corrected to reflect the trial court’s oral pronouncement
       of three-year prison sentences for these convictions.4 The record shows that the trial court did
       impose three-year prison sentences for the attempted robbery convictions. A trial court’s oral
       pronouncement is the judgment of the court and a written order of commitment is “merely
       evidence of that judgment.” People v. Jones, 376 Ill. App. 3d 372, 395 (2007). Where a
       conflict exists between the two, the oral pronouncement controls. Id.; see also People v.
       DeWeese, 298 Ill. App. 3d 4, 13 (1998) (correcting the mittimus to reflect the proper offense
       for which the defendant was convicted). We agree that the mittimus should be corrected to
       reflect a three-year sentence for each of defendant’s attempted robbery convictions. Because
       the trial court will need to issue a new mittimus upon sentencing for defendant’s unlawful
       restraint convictions, we direct the court on remand to correct the sentencing term for
       defendant’s attempted robbery convictions.

¶ 82                                       III. CONCLUSION
¶ 83       We affirm defendant’s convictions and sentences for robbery, attempted robbery and
       unlawful restraint and reverse his convictions and sentences for home invasion while armed
       with a dangerous weapon other than a firearm. Because defendant was not sentenced on his
       unlawful restraint convictions, as those were merged into the home invasion convictions at
       sentencing, we remand this matter for sentencing on the unlawful restraint convictions and
       further direct the court to issue a corrected mittimus reflecting the three-year sentences for
       attempted robbery.



           4
             During the sentencing, the trial court clarified that “Counts 7 through 9 would be findings of guilty
       of attempt robbery as opposed to what [the court] originally said was an attempt aggravated robbery.”

                                                       - 17 -
¶ 84   Affirmed in part and reversed in part.
¶ 85   Cause remanded with directions.




                                                - 18 -